Citation Nr: 1209781	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  11-16 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for asthma. 

2.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for eczema.

3.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for keloids of the left ear and neck, claimed as a skin condition. 

4.  Entitlement to service connection for high cholesterol. 

5.  Entitlement to service connection for sleep apnea. 

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, as due to personal assault. 

7.  Entitlement to service connection for diabetes mellitus. 

8.  Entitlement to service connection for heart disease. 

9.  Entitlement to an initial compensable evaluation for essential hypertension.

(The issue of entitlement to service connection for a thyroid disorder, claimed as due to radiation exposure, is addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from March 1977 to May 1989.  The Veteran also had service in the Army Reserves.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2009 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

The Veteran requested a videoconference hearing in connection with the current claims.  The hearing was scheduled and subsequently held in November 2011.  The Veteran testified before the Board and the hearing transcript is of record.  As noted above, the issue of entitlement to service connection for a thyroid disorder, to include as due to radiation exposure, is addressed in a separate decision.  The Veteran's representative notified the Board at the hearing in November 2011 that the United States Court of Appeals for Veterans Claims (Court) had remanded this issue to obtain unit histories.  The representative further advised the Board that he had not received copies of these records and that he would be interested in reviewing them when they became available.  The Board asked the representative whether he was seeking a copy of the Veteran's service personnel records and the representative responded affirmatively.  Following the hearing, the representative was provided with a complete copy of the Veteran's claims file.  

At the hearing before the Board in November 2011, the testimony taken with regard to the issue of entitlement to service connection for a thyroid disorder involved purely ministerial matters (i.e., a request for records) and did not address the substance of the claim.  Additionally, the representative requested and later received a complete copy of the claims file.  Moreover, there were no unit histories to provide to the representative at that time or at any time after the hearing because, as discussed in greater detail in the separate decision, the RO failed to comply with the March 2010 remand order to obtain the requested unit histories.  Accordingly, as the issue of entitlement to service connection for a thyroid disorder is the subject of a previous Court remand on an appeal with a separate docket number, the Board finds that a separate decision on the issue of entitlement to service connection for a thyroid disorder, to include as due to radiation exposure, is warranted.

The issues of whether new and material evidence was submitted to reopen a claim of entitlement to service connection for keloids of the left ear and neck; entitlement to service connection for asthma; entitlement to service connection for eczema; entitlement to service connection for sleep apnea; entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), as due to personal assault; entitlement to service connection for diabetes mellitus; entitlement to service connection for heart disease; and entitlement to an initial compensable evaluation for essential hypertension are remanded to the RO.



FINDINGS OF FACT

1.  The Veteran originally filed a service connection claim for asthma and eczema in January 1990.

2.  The RO denied the claims of entitlement to service connection for asthma and eczema in a rating decision dated August 1991.  The Veteran was notified of this decision and provided her appellate rights, but she did not perfect an appeal.

3.  The evidence of record submitted since the August 1991 rating decision includes VA treatment records, private treatment records, lay statements, and hearing testimony.  

4.  The evidence submitted since the August 1991 rating decision was not previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claims of service connection for asthma and eczema with VA's assistance.

5.  High cholesterol is a laboratory finding and not a disability for which VA compensation is payable.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for asthma is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for eczema is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  There is no legal basis for entitlement to service connection for high cholesterol.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is taking action favorable to the Veteran by reopening the claims of entitlement to service connection for asthma and eczema.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  Moreover, with regard to the Veteran's claim of entitlement to service connection high cholesterol, it is not the factual evidence that is dispositive of this appeal, but rather the interpretation and application of the governing statute.  The regulatory and statutory duties notify and assist cited above do not affect matters on appeal when the question, such as in this case, is one limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law). 

I.  New and Material Evidence Claims - Asthma and Eczema

The Veteran contends that she is entitled to service connection for asthma and eczema.  The RO originally denied service connection for these disabilities in a rating decision dated August 1991 on the grounds that they were not incurred in or aggravated by her period of active military service.  The Veteran was notified of this decision and provided her appellate rights, but did not perfect an appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen her claims of entitlement to service connection for asthma and eczema in October 2007.  The RO reopened the Veteran's service connection claims for asthma and eczema, but denied the claims on the merits in an August 2009 rating decision.  With respect to the asthma claim, the RO described the asthma as a pre-existing disability and found no evidence that the asthma was aggravated beyond the natural progression of the disease.  Regarding the eczema, the RO determined that this disability was not caused by or the result of the Veteran's period of active military service.  Instead, it was noted that there was a hereditary component to this disability.  The Veteran was notified of this decision and provided her appellate rights.  She perfected this appeal.    

Although the RO found that new and material evidence had been submitted to reopen the Veteran's claims of entitlement to service connection for asthma and eczema, RO decisions are not binding on the Board.  Consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the August 1991 RO rating decision is the last final disallowance with respect to the claims to reopen, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claims of entitlement to service connection for asthma and eczema should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also, Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).

The evidence of record at the time of the August 1991 rating decision consisted of service treatment records and lay statements.  Service treatment records reflect that the Veteran was afforded a clinical evaluation and physical examination in November 1976 prior to entering service.  The examination report was significant for a left ear keloid, but no evidence of asthma or eczema was found.  

Nevertheless, in March 1977, the Veteran's past medical history was significant for asthma.  The Veteran had an asthma attack three days prior to this episode of care.  She was put on profile and advised to avoid the gas chamber.  The Veteran was treated for asthma and rash in October 1978.  She was prescribed Primatene Mist for asthma and hydrocortisone for the rash.  The Veteran's history of asthma, particularly in cold weather conditions, was again noted in January 1978 when she was treated for chest pain and shortness of breath, among other symptoms.  The examiner described the Veteran's asthma as "probably of allergic type - irritated by cold."  Hay fever was diagnosed in a June 1979 clinical evaluation and physical examination.  In May 1981, the Veteran reported symptoms of scaling and lichenification on the bottom of the right foot for one month.  The diagnosis was eczema.

The Veteran was afforded a pulmonary assessment in September 1982.  It was noted that the Veteran had asthma since age 10 and that it was precipitated by cold weather, dust, and gas.  It was further noted that the Veteran had several temporary profiles in the past for the gas chamber and cold weather, and a permanent profile was considered.  A line of duty determination issued that same month found that the Veteran's asthma existed prior to service since age 10.  The Veteran was recommended for a permanent profile due to asthma in February 1983.  The Veteran sought additional care at sick call in November and December 1983.  The Veteran reported shortness of breath, among other symptoms, for the past three weeks.  The impression was asthma and Epinephrine and Theodur were prescribed.  The Veteran was subsequently hospitalized for a period of one day in December 1983 due to asthma symptoms.  

The Veteran was put on another temporary profile for asthma in January 1984 and she was instructed to perform physical training at her own pace and distance.  Treatment records dated January, April, and August 1984, as well as July 1986 show continued complaints of and treatment for asthma.  Additional treatment for body rash and eczema occurred in November 1984 and October 1985.  A May 1986 clinical evaluation and physical examination was significant for acne vulgaris and asthma.  In June 1988, the Veteran reported continued problems with asthma.  The diagnosis was bronchiospastic airway disease.  A follow-up treatment note dated August 1988 found the Veteran with subjective complaints of swelling of the face, mouth, and eyes.  The Veteran's history of food allergies of fish and pecans, eczema, and an asthma-type response to cotton was noted, but the diagnosis was allergic reaction to an unknown allergen.  The Veteran was afforded a clinical evaluation and physical examination in March 1989 prior to discharge from service.  The Veteran's history of asthma was noted.  

The Veteran was also afforded a quadrennial examination in October 1990 during her period of Army Reserve service.  The Veteran's past medical history was significant for asthma, hay fever, eczema, and recent weight gain in an August 1991 physical examination report.     

The evidence submitted subsequent to August 1991 includes VA treatment records, private treatment records, lay statements, and hearing testimony.  The Veteran sought VA care in April 1998 for residuals of pneumonia and an upper respiratory tract infection.  Her past medical history was significant for asthma that was treated with inhalers since age 10, and a previous hospitalization in 1983 for asthma.  The Veteran returned to VA in November 1999 with complaints of a rash on her right foot.  Eucerin lotion was prescribed for the rash.  The Veteran received additional treatment for asthma and eczema in May 2001 and July 2003.  

Also associated with the claims file is a statement from the Veteran's physician dated September 2006.  According to the physician, the Veteran was treated for medical problems, including asthma.  The Veteran was advised to avoid exposure to cold, heat, and rain as a result of these problems.  

The Veteran was afforded a VA skin examination in March 2009.  Her past medical history was significant for asthma since age 10 and eczema.  Regarding the asthma, the examiner noted that the Veteran also experienced hay fever and allergic rhinitis.  The examiner stated that the onset of the eczema was not entirely clear from the record, but that she was treated for this condition during service.  The Veteran currently used ointments and creams for her eczema, as well as an inhaler for her asthma.  Following a physical examination, the examiner diagnosed atopic eczema.  According to the examiner, the atopic eczema had a "hereditary component" in individuals with hay fever and asthma.  Further, the examiner stated that atopic eczema was a reaction to allergens which caused skin symptoms.  In the examiner's opinion, this condition would not have been "initiated" during the Veteran's active military service by certain exposures, but rather, she was predisposed to it.  Therefore, the examiner concluded that atopic eczema was not caused by or the result of the Veteran's active military service.

The Veteran also underwent a VA respiratory examination in July 2009.  According to the Veteran, the onset of her asthma was 1983.  The examiner noted, however, that service treatment records contained notations showing that asthma was diagnosed at age 10.  Following a physical examination, the examiner diagnosed asthma.  In the examiner's opinion, the Veteran's asthma existed prior to service and was aggravated by service.  In reaching this conclusion, the examiner relied on a review of the claims file, including pertinent service treatment records which identified the date of onset of the Veteran's asthma at age 10 and showed extensive treatment, including hospitalization, for asthma in service.  However, the examiner noted that the Veteran's asthma history was a "natural progression" in that she remained on a starting dose of Asmanex, took no other medications for asthma, and experienced only mild, infrequent symptoms.  

Also included in the claims file is a statement dated August 2010 from "L.T," B.S.E, R.N., C.D.E.  L.T. indicated that the Veteran's medical records reflect that the Veteran had a "serious problem" with asthma.  L.T. noted that the Veteran's entrance examination was negative for asthma, but that subsequent service treatment records indicated onset of asthma at age 10.  L.T. also noted that the Veteran was treated in service on several occasions for asthma.  Therefore, L.T. indicated that the Veteran was diagnosed with asthma in service or that "at the very least had a rapid worsening of her condition" in service.  

The Veteran also testified before the Board in November 2011.  Prior to entering service, the Veteran stated that her mother took her to a pharmacist who diagnosed asthma.  The Veteran reported having breathing problems in service and stated that she was hospitalized in service for asthma on one occasion.  The Veteran further acknowledged having eczema prior to entering service, and indicated that she experienced rash in service.  The Veteran described a waxing and waning course with the rash in service, noting that her symptoms would "go away" when she applied salve.  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The Veteran's service connection claims for asthma and eczema were previously denied because there was no evidence that asthma or eczema was incurred in or aggravated by service.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade, 24 Vet. App. at 117.  Moreover, a claim will be reopened if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The evidence described in detail above, to include lay statements, hearing testimony, VA and private treatment records, and the March and July 2009 VA examination reports, is newly submitted evidence and suggests that when combined with VA assistance, a reasonable possibility exists of substantiating the claims.  Shade, 24 Vet. App at 116-18.  Accordingly, the claims of entitlement to service connection for asthma and entitlement to service connection for eczema are reopened.

II.  Service Connection Claim - High Cholesterol

The Veteran contends that she is entitled to service connection for high cholesterol.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  To the extent that the evidence of record can be interpreted to show high cholesterol and/or hyperlipidemia, service connection can only be granted for a disability resulting from disease or injury.  Id.  Furthermore, diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory test results, and are not, in and of themselves, disabilities for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996); see also, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself"). 

High cholesterol and/or hyperlipidemia is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  Accordingly, service connection for high cholesterol is not warranted.  


ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for asthma is granted to this extent only.

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for eczema is granted to this extent only.

Service connection for high cholesterol is denied.



	(CONTINUED ON NEXT PAGE)

REMAND

I.  New and Material Evidence Claim - Keloids

The Veteran contends that she is entitled to service connection for keloids of the left ear and neck.  The RO originally denied service connection for this disability in a rating decision dated August 1991 on the grounds that it was not incurred in or aggravated by her period of active military service.  The Veteran was notified of this decision and provided her appellate rights, but did not perfect an appeal.  

The Veteran sought to reopen her claim of entitlement to service connection for keloids of the left ear and neck, claimed as a skin condition, in October 2007.  The RO denied the Veteran's claim to reopen service connection for keloids of the left ear and neck on the grounds that she failed to submit new and material evidence.  Specifically, the RO found that there was no link between this condition and the Veteran's period of active military service.  The Veteran was notified of this decision and provided her appellate rights.  She perfected this appeal.

At a hearing before the RO in March 2004, the Veteran testified that the left ear keloid existed prior to entrance into service and began after she got her ears pierced in college.  Furthermore, the Veteran's November 1976 entrance examination was significant for a left ear keloid and subsequently generated in-service and post-service treatment records reflect continued treatment for keloids on the left ear and other locations on the body.  However, VA must look at the bases for the denial in the prior decision and to provide a notice letter to the Veteran that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Veteran was not provided with any notice, aside from post-decisional communications, in connection with her claim to reopen service connection for keloids of the left ear and neck.  On remand, therefore, the RO must provide the Veteran with the information and evidence needed to reopen her service connection claim for keloids of the left ear and neck.


II.  Service Connection Claims

Preliminarily, VA mental health treatment notes dated December 2008 and January 2009, and a March 2011 Congressional Inquiry suggest that the Veteran applied for and receives Social Security Disability benefits.  Therefore, the RO must contact the Social Security Administration on remand to obtain a complete copy of any and all adjudications and the records underlying the adjudications for disability benefits.  If no such records exist, information to that effect must be included in the claims file and the Veteran must be notified.

A.  Eczema

As noted above, the Veteran was afforded a VA examination in March 2009.  Her past medical history was significant for asthma since age 10 and eczema.  Regarding asthma, the examiner noted that the Veteran also experienced hay fever and allergic rhinitis.  The examiner stated that the onset of the eczema was not entirely clear from the record, but that she was treated for this disability during service.  The diagnosis was atopic eczema.  According to the examiner, the atopic eczema had a "hereditary component" in individuals with hay fever and asthma.  Further, the examiner stated that atopic eczema was a reaction to allergens which caused skin symptoms.  In the examiner's opinion, this condition would not have been "initiated" during the Veteran's active military service by certain exposures, but rather, she was predisposed to it.  Therefore, the examiner concluded that atopic eczema was not caused by or the result of the Veteran's active military service.

Ordinarily, congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2011); see also, Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  Service connection may be granted for congenital diseases, as opposed to congenital defects.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id.  A "disease" has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  On the other hand, "defect" has been defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Generally, a "disease" is considered to be a condition capable of improving or deteriorating, while a "defect" is not considered to be a condition capable of improving or deteriorating.  Id.  Additionally, service connection may be granted for a heredity disease which is first manifest during service or which preexisted service and progressed at an abnormally high rate during service.  VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).      

The Board finds that a remand for a new examination is required in this case in light of the Veteran's hearing testimony in November 2011 in which she stated that the eczema existed prior to service.  

B.  Sleep Apnea, Diabetes Mellitus, and Heart Disease

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To date, the Veteran has requested, but has not been afforded VA examinations in connection with the current service connection claims for sleep apnea, diabetes mellitus, and heart disease.  The Veteran claims entitlement to service connection for these disorders, to include as due to her service-connected hypertension.  On remand, therefore, the Veteran should be afforded VA examinations to determine the etiology of these currently diagnosed disabilities and their relationship to service or a service-connected disability, if any.

Additionally, the evidence suggests that the Veteran was afforded time off from her work as a cashier at a supermarket under the Family Medical Leave Act in February 2005 as a result of her diabetes mellitus.  These records are not associated with the claims file and must be obtained on remand.

C.  Acquired Psychiatric Disorder

The Veteran also contends that she is entitled to service connection for an acquired psychiatric disorder, to include PTSD, as due to personal assault.  In this regard, the Veteran has alleged that she was physically assaulted and/or raped in service.  

Service treatment records are negative for any references to a physical assault or rape, but the Veteran requested and received testing in January 1988 to determine whether she contracted chlamydia.  The test results were negative.  That same month, the Veteran was afforded a psychiatric evaluation.  Psychiatric testing was normal and subclinical elevations suggested that she was not experiencing depression, anxiety, psychotic thought processes, or an overt character disorder.  Instead, it was noted that the Veteran had a positive self-image and was willing to take strong stands on issues even if it was not popular with others.  According to the examiner, what the Veteran deemed assertiveness might not be viewed that way by others.  The examiner also noted that the Veteran might tend to cope with stress using repression and denial.  

The Veteran's performance evaluations during service were largely positive, but she received a formal reprimand in May 1988 for repeatedly allowing a married Sergeant Major in her private quarters without a third party present.  Shortly thereafter, the Veteran was involuntarily released from service by reason of misconduct, moral, or professional dereliction.  The Veteran's DD Form 214 nevertheless classified her discharge as "honorable."  

Post-service evidence of record includes diagnoses of depression, anxiety disorder, and PTSD.  The record also reflects that the Veteran experienced family dysfunction, homelessness, occupational conflict, and job loss.  The Veteran submitted statements in June 1991 and February 2008 following discharge from service, both to VA and to members of Congress, in which she described the circumstances of the claimed personal assault(s).  In addition, the Veteran's mother and niece submitted statements in February 2008 in which they recalled that the Veteran was assaulted in service on two separate occasions, once by a female, once by a male.  The Veteran also reported in a February 2008 statement that she was also subject to sexual harassment in civilian occupations following discharge from service.  In light of the foregoing, the Veteran must be afforded a VA examination to determine the etiology of her currently diagnosed psychiatric disabilities and their relationship to service, if any.   

The Veteran must also be provided with complete notice of the information and evidence needed to substantiate her service connection claim based on personal assault.  See 38 C.F.R. § 3.304(f)(5) (2011).  

Increased Rating Claim - Hypertension

The Veteran was afforded a VA examination in July 2009 to determine the etiology of the currently diagnosed hypertension.  The RO relied on the positive nexus statement contained in the examination report to grant service connection for essential hypertension and assign a non-compensable evaluation, effective October 18, 2007.  In the past, VA treatment records reflected use of medications three times per week to control the Veteran's hypertension.  Beginning in 2010, the Veteran's medication regimen was altered to ensure ideal results and to conform to standard medical practices.  Based on this information, the Board finds that the Veteran must be scheduled for a new VA examination to determine the severity of her service-connected essential hypertension.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)) (finding that VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal, to include all documents associated with her leave under the Family Medical Leave Act in February 2005.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from March 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran and advise her of the information and evidence needed to reopen her service connection claim for keloids of the left ear and neck.  The notice letter must describe the elements necessary to establish service connection for this disability and must describe what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials.  The notice letter must also explain, in terms of her specific case, the evidence which would overcome the prior insufficiencies.  In this regard, the Veteran must be advised that her claim was previously denied because there was no evidence showing that the keloids of the left ear and neck were incurred in or aggravated by her period of active military service.

The RO must also advise the Veteran of the information and evidence needed to substantiate her service connection claim for an acquired psychiatric disorder, to include PTSD, based on personal assault.  Specifically, the Veteran must be advised that evidence from sources other than her service treatment records may corroborate her account of the claimed assault.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Additionally, the Veteran must be advised that evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

3.  The RO must contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying the adjudication for disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

4.  After all of the above development is completed, the Veteran must be scheduled for a VA examination to determine the etiology of the currently diagnosed eczema.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to when eczema was first manifested (i.e., prior to service, in service, or after service).  The examiner also must provide an opinion as to whether the eczema is a congenital/developmental defect or a disease process.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.]  The examiner's attention is directed to the March 2009 VA examination report which found a "hereditary component" to the Veteran's eczema.

If the examiner determines that the Veteran's eczema is a congenital or developmental defect, the examiner must indicate whether there was a superimposed disease or injury during service which created additional disability.  If the examiner determines the Veteran's eczema is a congenital disease, the examiner must provide an opinion as to whether it existed prior to service, the examiner must provide the basis for that finding and indicate whether the pre-existing eczema was aggravated during service.  If the examiner answers this question affirmatively, the examiner must indicate whether the increase in severity is due to the natural progress of the disease.  If the examiner determines that eczema did not increase in severity during service, the examiner must indicate as such. 

The examiner must also provide an opinion as to whether the Veteran's eczema is a hereditary disease.  If the examiner determines that the Veteran's eczema is a hereditary disease, the examiner must indicate whether the eczema first manifest during service or, if the eczema existed prior to service, whether it progressed at an abnormally high rate during service.  Finally, the examiner must provide an opinion as to whether the currently diagnosed eczema is related to the Veteran's military service, to include as due to any incidents therein.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The Veteran must be scheduled for a VA examination to determine the etiology of the currently diagnosed sleep apnea.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the currently diagnosed sleep apnea is related to the Veteran's military service, to include as due to any incidents therein.  In the alternative, the examiner must provide an opinion as to whether the currently diagnosed sleep apnea is due to, the result of, or aggravated by the Veteran's service-connected hypertension.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The Veteran must be scheduled for a VA examination to determine the etiology of the currently diagnosed diabetes mellitus.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the currently diagnosed diabetes mellitus is related to the Veteran's military service, to include as due to any incidents therein.  In the alternative, the examiner must provide an opinion as to whether the currently diagnosed diabetes mellitus is due to, the result of, or aggravated by the Veteran's service-connected hypertension.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  The Veteran must be scheduled for a VA examination to determine the etiology of the currently diagnosed heart disease.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the currently diagnosed heart disease is related to the Veteran's military service, to include as due to any incidents therein.  In the alternative, the examiner must provide an opinion as to whether the currently diagnosed heart disease is due to, the result of, or aggravated by the Veteran's service-connected hypertension.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

8.  The Veteran must be afforded a VA examination by a psychiatrist to assess the nature and etiology of any psychiatric disorder found.  The psychiatrist must ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims file must be reviewed by the psychiatrist in conjunction with the examination.  The psychiatrist must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all pathology found to be present.  The RO must specify for the psychiatrist the stressor or stressors that it has determined are established by the record.  Regardless of the RO's response, the psychiatrist must provide an opinion as to whether the record indicates that a personal assault occurred.  After a review of the claims file, and with consideration of the Veteran's statements, the examiner must provide diagnoses for all psychiatric disorders found.

If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressors found to be established by the record were sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  If a psychiatric disorder other than PTSD is found, the VA psychiatrist must opine as to whether the psychiatric disorder is related to the Veteran's military service, to include as due to any incidents therein.  

The psychiatrist must provide a complete rationale for all opinions expressed.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular psychiatrist.  The report prepared must be typed.

9.  The Veteran must be afforded the appropriate VA examination to assess the current severity of her service-connected hypertension.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms: diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control; diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more; diastolic pressure predominantly 120 or more; or diastolic pressure predominantly 130 or more.  The report prepared must be typed.

10.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

11.  After the requested examination has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

12.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


